Petition for Writ of Mandamus Denied, Motion for Temporary Relief and
Motion for Ruling on Motion for Temporary Relief Denied as Moot, and Memorandum
Opinion filed January 16, 2009







 
Petition
for Writ of Mandamus Denied, Motion for Temporary Relief and Motion for Ruling
on Motion for Temporary Relief Denied as Moot, and Memorandum Opinion filed
January 16, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01073-CV
____________
 
IN RE JEFFREY K. ROURKE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N




On
November 25, 2008, relator Jeffrey K. Rourke filed a petition for writ of
mandamus in which he contends the trial court abused its discretion by refusing
to dismiss  the underlying lawsuit for want of subject-matter jurisdiction.  See Tex.
Gov=t Code Ann. ' 22.221(b) (Vernon 2004); Tex. R.
App. P. 52.  Relator has also asked that we stay all underlying proceedings
pending the resolution of his mandamus petition.  We conclude that relator has
not demonstrated his entitlement to the extraordinary remedy of a writ of
mandamus.  Therefore, we deny the petition for a writ of mandamus.  We also
deny, as moot, relator=s request for temporary relief and AMotion for Ruling on Motion for
Temporary Relief.@
PER
CURIAM
Panel consists of
Justices Yates, Seymore, and Boyce.